82 F.3d 426
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ethel RENFRO, Plaintiff-Appellant,v.INTERSTATE BRANDS CORPORATION, dba Dolly Madison CakeCompany and BC & T, Local Union 218, Defendants-Appellees.
No. 95-3126.
United States Court of Appeals, Tenth Circuit.
April 9, 1996.

ORDER AND JUDGMENT1
Before BRORBY and BARRETT, Circuit Judges, and BRIMMER,** District Judge.
BRIMMER, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.   See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This appeal arises from the district court's grant of summary judgment in favor of defendants.   After being terminated from her employment, plaintiff filed a hybrid 301 action under the Labor Management Relations Act, 29 U.S.C. 185, against her former employer, alleging violations of a collective bargaining agreement, and against the union, alleging breach of its duty of fair representation.   Defendants moved for summary judgment, and the district court granted the motion.


3
We review de novo the district court's order of summary judgment and apply the same standard, Fed.R.Civ.P. 56(c).  Wolf v. Prudential Ins. Co., 50 F.3d 793, 796 (10th Cir.1995).   Here, we must review the record in the light most favorable to plaintiff and determine whether there is a genuine issue of material fact.   Id. If not, summary judgment is appropriate.   While the movant bears the burden of establishing the lack of a genuine issue of material fact, it need not negate the nonmovant's claim.   Id. "An issue of fact is genuine if a reasonable jury could return a verdict for the non-movant."   Id.


4
We have reviewed the record, and we find no error in the district court's analysis and findings.   We agree with the district court that the record does not show that the union's actions in failing to pursue a grievance were not arbitrary, discriminatory, or in bad faith and, therefore, that the union did not breach its duty of fair representation.  See Air Line Pilots Ass'n, Int'l v. O'Neill, 499 U.S. 65, 67 (1991).   We affirm for substantially the same reasons set forth in the district court's order granting summary judgment.   AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 Honorable Clarence A. Brimmer, District Judge, United States District Court for the District of Wyoming, sitting by designation